DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (Claims 15-20 and added claims 21-34) in the reply filed on 14 June 2022 is acknowledged.

Claim Objections
Claim 24 is objected to because of the following informalities:  there is a typo in the claim. 16/switches should just be switches.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claim 15, it is not clear what using hybrid analog and digital processes means. Is the claim referring to a hybrid analog process and a hybrid digital process or a hybrid combination of analog and digital processes? The claim does not provide any further information that would define this process and the specification and drawings do not add and additional support to clarify the limitation. The word hybrid can only be found 1 time in the entire specification, the words analog and digital only appear twice each. As it appears in the specification, the term hybrid appears to be with reference to a type of controller that makes up the reconfiguration unit. The specification and drawings do not provide reference to any converters, i.e. A/D or D/A so it is not clear how this processing is being performed. Further, it is not clear how the scanning process is performed or how the reconfiguration unit which the hybrid controller is disclosed to make up in [0051] operates. Without understanding the processing and operation it is not clear how the claim can be interpreted for rejection and is therefore indefinite. There is also no description in the specification that supports “…wherein the radar module is configured for azimuth and elevation scanning using hybrid analog and digital processes to cover an expanded field of view.” Along with the above reasoning with respect to the hybrid processing, the radar module is not fully clear how both horizontal and vertical angles are scanned. There is only one line in [0068] that mentions that the radar module will perform over horizontal and vertical angles, but it is not disclosed how the angles will be processed as claimed. The claim is considered to be indefinite due to the above clarity issues. Clarification/correction is required.
	Claims 16-34 are dependent on Claim 15 and are subject to the above rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levitan et al. (US PGPub 2020/0371229) teaches a radar system using hybrid architecture for azimuth and elevation scanning and may be used in a future rejection. However, a rejection can not be made at the this time due to the clarity issues disclosed above and not knowing how to properly apply prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646